Citation Nr: 1709593	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1966 until October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The Board previously remanded this matter in April 2014.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The Board notes this case was subject to a December 22, 2016, Joint Motion for Partial Remand of the Board's February 2016 denial of service connection for hypertension, secondary to service-connected PTSD with depression.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, secondary to service-connected PTSD with depression.  The Veteran's representative contends that PTSD can cause or aggravate hypertension.  The Veteran's representative also contends that the Veteran's PTSD medication can also cause or aggravate hypertension.

In December 2016, CAVC remanded this matter after granting a Joint Motion for Partial Remand, which indicated that the Board failed to provide adequate statement of reasons or bases for their decision.  Moore v. Derwinski, 1 Vet. App. 401, 404 (1991) (internal citations omitted).  

In October 2014, a VA examiner provided a negative nexus opinion between the Veteran's current hypertension and his service-connected PTSD with depression.  In making this finding, the VA examiner stated that he was unaware of any peer reviewed medical literature which indicated that PTSD caused or aggravated hypertension, that the Veteran had symptoms of PTSD 30 years or more prior to the diagnosis of hypertension, and that treatment for PTSD does not aggravate hypertension.  

The Board denied entitlement to service connection for hypertension, secondary to service-connected PTSD with depression in February 2016 because it found there was no evidence that the Veteran's hypertension was caused or aggravated by the Veteran's mental health condition.  In addition, the Board found that the literature cited to by the Veteran's representative was not specific to the Veteran or his situation and did not provide general evidence of a direct relationship between hypertension and PTSD.  The Joint Motion for Partial Remand noted, however, that the evidence submitted by the Veteran's representative was not discussed in light of its effect on the probative value of the October 2014 VA examiner's opinion.  In addition, the Joint Motion for Partial Remand noted that there was no discussion whether the medications prescribed to the Veteran to treat his service-connected PTSD could have caused or aggravated his hypertension, and more specifically, whether the evidence of record was sufficient to render this finding.  

Therefore, in accordance with the December 2016 CAVC order, the Board must remand the claim for a new opinion which considers the literature cited to by the Veteran's representative; the VA examiner should also consider the effect of the Veteran's PTSD medication on hypertension.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, forward the Veteran's claims file to the October 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records, specifically the literature cited to by the Veteran's representative in the January 2016 Appellant's Brief.  The VA examiner should also address the Veteran's PTSD medication and its relationship to hypertension.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension is caused or aggravated by the service-connected PTSD with depression.

In formulating this opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




